Exhibit 10.5 AGREEMENT BETWEEN KEYSPAN CORPORATE SERVICES LLC AND VERUTEK TECHNOLOGIES, INC. February 22, 2008 1 TABLE OF CONTENTS Article Page ARTICLE 1 – DEFINITIONS 1 ARTICLE 2 – PERFORMANCE AND SCOPE OF WORK 2 ARTICLE 3 – PERIOD OF PERFORMANCE 2 ARTICLE 4 – PAYMENT 2 ARTICLE 5 –OMISSION TO POINT OUT ERRORS, VARIATIONS AND DEFECTS 3 ARTICLE 6 –WARRANTY AND ACCEPTANCE 3 ARTICLE 7 –SERVICES BY OTHERS 4 ARTICLE 8 –COMPANY'S RESPONSIBILITIES 4 ARTICLE 9 – INSURANCE 4 ARTICLE 10 – INDEMNIFICATION 5 ARTICLE 11 – COMPLIANCE 6 ARTICLE 12 –LIMITATION OF LIABILITY 7 ARTICLE 13 –EVENT OF DEFAULT 7 ARTICLE 14 – TERMINATION 7 ARTICLE 15 – SUBCONTRACTORS 8 ARTICLE 16 –NOTICES/COMPANY CONTACTS 8 ARTICLE 17 – AUDITS 9 ARTICLE 18 – TAXES 9 ARTICLE 19 – GRATUITIES 9 ARTICLE 20 –NON DISCLOSURE 9 ARTICLE 21 –FORCE MAJEURE 10 ARTICLE 22 –INDEPENDENT CONTRACTOR 10 ARTICLE 23 –ARTICLE TITLES 10 ARTICLE 24 –GOVERNING LAW 11 ARTICLE 25 – ASSIGNMENT 11 ARTICLE 26 –BINDING EFFECT 11 ARTICLE 27 – SEVERABILITY 11 ARTICLE 28 – COUNTERPARTS 11 ARTICLE 29 –ENTIRE AGREEMENT 11 ARTICLE 30 – WAIVER 11 ARTICLE 31 –PROVISIONS REQUIRED BY LAW DEEMED INSERTED 11 ARTICLE 32 –DISPUTE RESOLUTION 12 ARTICLE 33 –E-COMMERCE 12 ARTICLE 34 –HAZARDOUS MATERIALS 12 ARTICLE 35 –REUSE OF DOCUMENTS 13 ARTICLE 36 –THIRD PARTY BENEFICIARY 13 ARTICLE 37 –PARTIALLY COMPLETED SERVICES 13 ARTICLE 38 –ELECTRONIC MEDIA 13 ARTICLE 39 –REMOVAL OF ENGINEER'S EMPLOYEES 13 ARTICLE 40 –NON-EXCLUSIVE AGREEMENT 14 ARTICLE 41 –CONFLICT OF INTEREST 14 ARTICLE 42 – WORK IN HARMONY 14 2 THIS AGREEMENT (the "Agreement"), made as of the 22nd day of February 2008, is between KEYSPAN CORPORATE SERVICES LLC (the "Company" or "KeySpan"), a New York limited liability company, with offices at 175 East Old Country Road, Hicksville, New York 11801 and VeruTEK Technologies, Inc., a with offices at 65 West Dudley Town Road, Bloomfield, CT 06002 ("Contractor"). The Company and the Contractor are individually referred to herein as a "Party" and collectively as the "Parties." RECITALS WHEREAS, KeySpan desires to contract for professional services as specified in this Agreement, the Work Plan, the Scope of Work and the Proposal (each as defined below); and WHEREAS, the Contractor is engaged in the business of providing professional services, has the experience, expertise, personnel and professional certification necessary to provide such services and desires to perform such services as specified in this Agreement, the Work Plan, the Scope of Work and the Proposal (each as defined below). NOW, THEREFORE, in consideration of the mutual covenants set forth below, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: Article 1 DEFINITIONS Whether singular or plural, when used in this Agreement and initially capitalized, the terms listed in this Article 1 will have the meanings ascribed to those terms as follows: "AAA" means the American Arbitration Association. "ACM" means asbestos containing material. "Company Representative" means the Company representative(s) designated by the Company to direct and coordinate the Contractor's performance of the Services, as such term is defined herein. "Confidential information" has the meaning ascribed to it in Article 20 of this Agreement. "Contaminated Material" has the meaning ascribed to it in Article 34 of this Agreement. Contractor "Event of Default" has the meaning ascribed to it in Article 13 of this Agreement. "Force Majeure" has the meaning ascribed to it in Article 21 of this Agreement. "Proposal" means the document dated December 12, 2007 entitled "Bay Shore OU-4 Cesspool Area Proposal for S-ISCO-MGP Application" annexed hereto and made a part of this Agreement as Exhibit A. "Purchase Order" has the meaning ascribed to it in Article 2, Section D of this Agreement. "Scope of Work" means the document dated January 25, 2008 entitled "S-ISCO Application Bay Shore OU-4 Cesspool Area Terms and Conditions – Scope of Work" annexed hereto and made a part of this Agreement as Exhibit B. "Services" has the meaning ascribed to it in Article 2 of this Agreement. "Term" has the meaning ascribed to it in Article 3 of this Agreement. "Work Plan" means the New York State Department of Environmental Conservation ("NYSDEC") approved "Bay Shore/Brightwaters Former MGP Site OU-4, Former
